PER CURIAM.
Plaintiff was handed a chain by defendant’s master mechanic, with instructions to use it in taking out an armature.. While engaged in the performance of that work the chain broke, and plaintiff was injured. The chain was defective, and the evidence was sufficient to charge the defendant with notice of the defect. Two of his,fingers were fractured, one being permanently injured, and he was unable to work for six months. Defendant offered no testimony, and denied receiving notice under Employer’s Liability Act, Laws 1902, p. 1748, c. 600. The notice was proper in form, and proof of due service by mail was uncontradicted.
Order setting aside the verdict reversed, with $10 costs and disbursements, and judgment reinstated, with costs.